Citation Nr: 1416218	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 20, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than January 20, 2009, for eligibility to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted entitlement to a TDIU and eligibility to DEA pursuant to Chapter 35, Title 38, United States Code, both effective from January 20, 2009.  

In a December 2008 rating decision, the RO granted service connection for bipolar disorder and assigned a 50 percent rating, effective July 23, 2007.  The Veteran submitted a notice of disagreement (NOD) with that decision, and in a September 2010 supplemental statement of the case (SSOC), an increased evaluation of 70 percent was granted, effective May 14, 2010, the date of VA examination showing increase in the disability.  In a September 2010 statement, the Veteran expressed her intention to continue her appeal as to the disability rating assigned for her bipolar disorder.  However, based on a Report of Contact in April 2011, it appears that the Veteran no longer wish to appeal the claim for an increased for bipolar disorder.

The following determinations are based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran's original claim seeking service connection for an acquired psychiatric disorder was denied by the Board in an October 1987 decision.  

2.  The Veteran failed to perfect an appeal of a July 2007 rating decision that denied a reopening of the claim for service connection for PTSD.

3.  The Veteran again raised a claim seeking service connection on July 27, 2007.

4.  In a December 2008 rating decision, the RO reopened, granted service connection for bipolar disorder, and assigned a 50 percent disability rating, effective July 23, 2007; the Veteran's only service-connected disorder prior to the establishment of a psychiatric disorder was chronic maxillary sinusitis with history of allergic rhinitis for which a 30 percent rating was in effect, from August 31, 2001.   

5.  A September 2010 supplemental statement of the case (SSOC) increased the rating to 70 percent, effective the date of VA examination on May 14, 2010.  

6.  A VA examiner opined that the Veteran's psychiatric disorder made her unemployable in a December 2006 statement.  

7.  The Veteran filed a formal claim for a TDIU which was received on January 20, 2009.  TDIU was granted upon rating decision September 2010, effective from January 20, 2009.  Basic eligibility for DEA benefits was also established as of this dated based on the determination that the Veteran was permanently and totally disabled.  

8.  Records were received from the Social Security Administration (SSA) in February 2009 which showed that the Veteran was found to be unemployable due to nonservice-connected disorders, effective March 3, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an effective date of July 27, 2007, for the establishment of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.400, 4.16, 3.400 (2013).  


2.  The criteria for establishing entitlement to an effective date of July 27, 2007, for the establishment of basic eligibility for DEA under Title 38, United States Code, Chapter 35, is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2013).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2) (2013).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.  

In the present case, the Board is granting the claims of entitlement to earlier effective dates.  However, in light of the Veteran's assertion that she is in fact entitled to effective dates from an even earlier date, the Board finds this to only be a partial grant.  A letter sent to the Veteran in January 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Specifically, she was notified of how a proper effective date is determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records (STRs).  Also, the Veteran received VA medical examinations in which her functional impairment was discussed and VA has obtained these records.  Records discussing the Veteran's occupational history and earnings have also been incorporated into the claims file.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that she is entitled to an effective date prior to January 20, 2009, for the award of TDIU benefits.  The Veteran has also argued that she is entitled to an earlier effective date for the award of DEA benefits under Chapter 35.  As outlined below, with all reasonable doubt resolved in her favor, the evidence of record supports her assertions, and an effective date of July 27, 2007, for the grant of TDIU benefits and Chapter 35 benefits is warranted.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2013).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2013); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).  

38 C.F.R. § 3.155(c) (2013) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  

The record reflects that the Veteran's original claim seeking service connection for an acquired psychiatric disorder was received by VA in June 1986.  The claim was denied by the Board in an October 1987 decision.  In July 2006, the RO issued a decision that denied a reopening of the claim for service connection for PTSD.  Following receipt of a notice of disagreement, the Veteran was provided a statement of the case in April 2007.  A timely substantive appeal was not submitted.  38 C.F.R. § 20.302 (2013).

The Veteran again raised a claim seeking service connection in July 2007.  The RO reopened the claim and, in a December 2008 rating decision, granted service connection for bipolar disorder, rated 50 percent disabling, effective July 23, 2007.  A September 2010 SSOC increased the rating to 70 percent, effective the date of VA examination on May 14, 2010.  Her only service-connected disorder prior to the establishment of a psychiatric disorder was chronic maxillary sinusitis with history of allergic rhinitis for which a 30 percent rating was in effect, from August 31, 2001.  The Veteran filed a claim for a TDIU which was received on January 20, 2009.  TDIU was granted upon rating decision September 2010, effective from January 20, 2009.  

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a TDIU.  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  

In the present case, the Veteran was denied service connection for a psychiatric disorder many years ago.  After filing to reopen the claim for service connection, she received a grant of bipolar disorder, for which she was initially assigned a 50 percent rating.  A 70 percent rating was later assigned, effective May 14, 2010, the date of a VA exam.  She was also granted entitlement to a TDIU and DEA eligibility pursuant to Chapter 35 as of September 22, 2009.  She argues that it was shown that she was unemployable prior to that date and that TDIU and Chapter 35 eligibility should have been granted at an earlier date.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  As of July 23, 2007, the Veteran was service-connected for bipolar disorder, rated as 50 percent disabling, and for sinusitis, rated as 30 percent disabling.  A combined rating of 70 percent was in effect.  As such, the Veteran met the percentage requirements laid out in 38 C.F.R. § 3.340 as of July 23, 2007.  

Furthermore, the evidence of record demonstrates that the Veteran's service-connected disabilities resulted in an inability to obtain or maintain substantially gainful employment as of July 27, 2007.  Added to the record in July 2007 was a VA examiner's December 2006 statement that the Veteran was unemployable due to her psychiatric condition.  Moreover, when examined on July 27, 2007, she was so depressed that she was impaired in her ability to take care of herself or do domestic chores.  While she was not found to be unemployable by a VA physician in November 2008, the records are replete with constant treatment visits, and she was ultimately awarded a higher rating of 70 percent based upon findings at a VA exam in May 2010.  It is arguable to the Board that she was unemployed as early as December 2006, and as she filed a claim for benefits for the psychiatric disorder which ultimately was noted to be the cause of her unemployability in July 2007, it may be said based on the laws and regulations above, that an informal claim for a TDIU was filed as of that date.  Therefore, TDIU benefits are warranted as of July 27, 2007, as the evidence of record suggests that the Veteran's service-connected disabilities ( essentially her bipiolar disorder) prevented all but marginal employment from that date forward.  All reasonable doubt was resolved in the Veteran's favor in making this favorable determination.  

Since the appropriate effective date for an award of TDIU benefits is concluded to be July 27, 2007, the Board finds that an effective date of July 27, 2007, is also warranted for the establishment of DEA benefits under Chapter 35, Title 38, United States Code.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a veteran is established in one of several ways, including being the child of a veteran who has a permanent total service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807, 21.302.  As the effective date for TDIU benefits is now July 27, 2007, DEA benefits under Chapter 35 for a child of the Veteran are warranted as of this date as well.  

However, the preponderance of the evidence of record demonstrates that an effective date prior to July 27, 2007, is not warranted.  The record reflects that the Veteran did not meet the schedular requirements for an award of TDIU under 38 C.F.R. § 3.340, 3.341, and 4.16(a) prior to July 27, 2007.  

All reasonable doubt was resolved in the Veteran's favor in making these favorable determinations.  The Board found that the record approximated a balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  


ORDER

An effective date of July 23, 2007, for the award of a TDIU is granted.  

An effective date of January 23, 2007, for eligibility to DEA under Chapter 35, Title 38, United States Code, is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


